


110 HR 2453 IH: End Discriminatory State Taxes for

U.S. House of Representatives
2007-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2453
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2007
			Mr. Boucher (for
			 himself, Mr. Cannon,
			 Mr. Boren,
			 Mr. Sullivan,
			 Mr. Clay, Mr. Carnahan, Mr.
			 Chabot, and Mr. Jordan of
			 Ohio) introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To protect consumers from discriminatory State taxes on
		  motor vehicle rentals.
	
	
		1.Short titleThis Act may be cited as the
			 End Discriminatory State Taxes for
			 Automobile Renters Act of 2007.
		2.PurposeThe purpose of this Act is to prohibit
			 prospectively, and provide a remedy for tax discrimination by a State or
			 Locality against the rental of motor vehicles.
		3.Definitions
			(a)Assessment and
			 assessment jurisdictionThe
			 term assessment means valuation for a property tax levied by a
			 taxing district. The term assessment jurisdiction means a
			 geographical area in a State or Locality used in determining the assessed value
			 of property for ad valorem taxation.
			(b)Commercial and
			 industrial propertyThe term commercial and industrial
			 property means property, other than motor vehicle rental property and
			 land used primarily for agricultural purposes or timber growing, devoted to a
			 commercial or industrial use, and subject to a property tax levy.
			(c)Discriminatory
			 taxThe term discriminatory tax includes the
			 following:
				(1)A tax discriminates against the rental of
			 motor vehicles if a State or Locality imposes the tax on, or with respect
			 to—
					(A)the rental of motor vehicles but not on, or
			 with respect to, the rental of more than 51 percent of the rentals of other
			 tangible personal property rented within the State or Locality, or
					(B)the rental of motor vehicles at a tax rate
			 that exceeds the tax rate generally applicable to at least 51 percent of the
			 rentals of other tangible personal property within the same State or
			 Locality.
					(2)A tax discriminates against the business of
			 renting motor vehicles if a State or Locality imposes the tax on, or with
			 respect to—
					(A)the business of renting motor vehicles but
			 not on, or with respect to, the business of more than 51 percent of the other
			 commercial and industrial taxpayers within the State or Locality, on the same
			 tax base as the State or Locality employs with respect to the business of
			 renting motor vehicles, or
					(B)the business of
			 renting motor vehicles, at a tax rate that exceeds the tax rate generally
			 applicable to the business of more than 51 percent of the other commercial and
			 industrial taxpayers within the State or Local jurisdiction.
					(3)A tax discriminates against motor vehicle
			 rental property if a State or Locality—
					(A)assesses motor
			 vehicle rental property at a value that has a higher ratio to the true market
			 value of the property than the ratio that the assessed value of other
			 commercial and industrial property of the same type in the same assessment
			 jurisdiction has to the true market value of the other commercial and
			 industrial property,
					(B)levies or collects
			 a tax on an assessment that may not be made under subparagraph (A), or
					(C)levies or collects an
			 ad valorem property tax on motor vehicle rental property at a tax rate that
			 exceeds the tax rate applicable to commercial and industrial property in the
			 same assessment jurisdiction.
					(d)Local or
			 localityThe terms Local and Locality
			 mean a political subdivision of any State, or any governmental entity or person
			 acting on behalf of such Locality, and with the authority to impose, levy or
			 collect taxes.
			(e)Motor
			 vehicleThe term motor vehicle has the same meaning
			 as in section 13102(16) of title 49 of the United States Code.
			(f)Other commercial
			 and industrial taxpayersThe term other commercial and
			 industrial taxpayers means persons or entities who are engaged in trade
			 or business within a State or Locality and who are subject to some form of
			 taxation by a State or Locality.
			(g)Rental of motor
			 vehiclesThe term
			 rental of motor vehicles means the rental of a motor vehicle that
			 is given by the owner of the motor vehicle for exclusive use to another for not
			 longer than 180 days for valuable consideration and only includes the rental of
			 motor vehicles with a pre-arranged driver or motor vehicles without a driver,
			 but shall not include taxi cab service as defined by section 13102(20) of title
			 49 of the United States Code.
			(h)StateThe term State means any of
			 the several States, the District of Columbia or any territory or possession of
			 the United States, or any governmental entity or person acting on behalf of
			 such State, and with the authority to impose, levy or collect taxes.
			(i)TaxExcept as otherwise specifically provided
			 below, the term tax means any type of charge required by statute,
			 regulation or agreement to be paid or furnished to a State or Locality,
			 regardless of whether such charge is denominated as a tax, a fee, or any other
			 type of exaction. The term tax does not include any charge imposed
			 by a State or Locality with respect to a concession agreement at a
			 federally-assisted airport (provided the agreement does not violate the revenue
			 diversion provisions of section 40116(d) of title 49 of the United States Code,
			 or the registration, licensing, or inspection of motor vehicles, if the charge
			 is imposed generally with respect to motor vehicles, without regard to whether
			 such vehicles are used in the business of renting motor vehicles within the
			 State or Locality.
			(j)Tax
			 baseThe term tax base means the receipts, income,
			 value, weight, or other measure of a tax to which the rate is applied. The
			 tax base of a tax imposed on a per unit basis is the unit.
			(k)Tax rate
			 generally applicable to other commercial and industrial
			 taxpayersThe term tax rate generally applicable to other
			 commercial and industrial taxpayers means the lower of—
				(1)the tax rate
			 imposed on the greatest number of other commercial and industrial taxpayers or
			 their customers, or
				(2)the unweighted
			 average rate at which the tax is imposed.
				4.Prohibited
			 actsNo State or Locality may
			 levy or collect a discriminatory tax on the rental of motor vehicles, the
			 business of renting motor vehicles, or motor vehicle rental property.
		5.Remedies
			(a)JurisdictionNotwithstanding
			 any provision of section 1341 of title 28, United States Code, or the
			 constitution or laws of any State, the district courts of the United States
			 shall have jurisdiction, without regard to amount in controversy or citizenship
			 of the parties, to grant such mandatory or prohibitive injunctive relief,
			 interim equitable relief, and declaratory judgments as may be necessary to
			 prevent, restrain or terminate any acts in violation of this Act, except that
			 such jurisdiction shall not be exclusive of the jurisdiction which any Federal
			 or State court may have in the absence of this section.
			(b)Burden of
			 proofThe burden of proof in any proceeding brought under this
			 Act shall be upon the party seeking relief and shall be by a preponderance of
			 the evidence on all issues of fact.
			(c)ReliefIn
			 granting relief against a tax which is imposed in violation of Section 4, the
			 court shall strike the tax in its entirety, unless the court finds the
			 tax—
				(1)is the equivalent
			 of a specific tax imposed on at least 51 percent of other commercial and
			 industrial taxpayers, and
				(2)is not discriminatory in effect. If such
			 tax is discriminatory in effect with respect to tax rate or amount only, the
			 court shall strike only the discriminatory or excessive portion of the tax as
			 determined by the court. Notwithstanding subsection (b) of this section, the
			 burden of proof on the issue of whether a tax is the equivalent of a tax
			 imposed on other commercial and industrial taxpayers shall be on the State or
			 Locality that imposes the tax.
				(d)Cause of
			 action
				(1)An action to
			 enforce the provisions of this Act may be brought only by a person who—
					(A)rents motor
			 vehicles to another person,
					(B)is engaged in the
			 business of renting motor vehicles,
					(C)owns motor vehicle
			 rental property, or
					(D)rents a motor
			 vehicle from another person.
					(2)A
			 person who rents a motor vehicle from another person and is seeking relief
			 under this Act may only bring a cause of action against the State or Locality
			 imposing the discriminatory tax as defined by this Act.
				6.LimitationsThis Act shall not be construed to
			 constitute the consent of Congress to State or Local taxation that would be
			 prohibited in the absence of this Act.
		7.Effective
			 date
			(a)Effective
			 dateThe provisions of this Act shall become effective on May 23,
			 2007.
			(b)ExclusionDiscriminatory
			 taxes as defined by this Act are not prohibited under this Act if—
				(1)State or Local
			 legislative authorization for a discriminatory tax that is in effect as of May
			 23, 2007, does not lapse, the tax rate does not increase and the tax base for
			 such tax does not change; or
				(2)a
			 State enacts legislation by May 23, 2007;
					(A)that specifically
			 authorizes a Locality to impose a discriminatory tax;
					(B)the Locality
			 imposes the authorized tax within five years from the date the State enacted
			 the authorization for the Local tax; and
					(C)the tax rate
			 imposed by the Locality is not increased and the tax base for such tax does not
			 change.
					
